internal_revenue_service number release date index number --------------------------------------- ---------------------------------------- ------------------------------ attn --------------------------- ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ---------- telephone number --------------------- refer reply to cc ita b06 plr-117974-09 date date legend taxpayer ----------------------------------------- ----------------------------------------- date -------------------------- dear --------------- this letter responds to a request for an extension of time under sec_301_9100-1 of the procedure and administration regulations for taxpayer to file a signed duplicate copy of a form_3115 application_for change in accounting_method with the internal_revenue_service irs national_office this request was made in accordance with sec_301_9100-3 facts taxpayer a partnership timely filed its federal tax_return for the taxable_year ending date along with the original of a form_3115 to change its overall_method_of_accounting from the cash_receipts_and_disbursements_method of accounting to an accrual_method of accounting under section dollar_figure of the appendix of revproc_2008_52 2008_2_cb_587 however taxpayer failed to file a signed duplicate copy of the form_3115 with the irs national_office as required by section a of rev_proc in particular after timely filing the original form_3115 with its federal_income_tax return taxpayer discovered that the individual responsible for timely filing the copy of the form_3115 had neglected to send the signed duplicate copy to the irs national_office law and analysis plr-117974-09 revproc_2008_52 provides the procedures by which a taxpayer may obtain automatic consent to change certain methods_of_accounting a taxpayer complying with all the applicable provisions of this revenue_procedure has obtained the consent of the commissioner of internal revenue to change the taxpayer’s method_of_accounting under sec_446 of the internal_revenue_code and the income_tax regulations thereunder section a of revproc_2008_52 provides that a taxpayer changing a method_of_accounting pursuant to revproc_2008_52 must complete and file a form_3115 in duplicate the original must be attached to the taxpayer’s timely filed including extensions original federal_income_tax return for the year_of_change and a copy with signature of the form_3115 must be filed with the irs national_office no earlier than the first day of the year_of_change and no later than when the original is filed with the federal_income_tax return for the year_of_change under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusions based solely on the facts and the representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been met accordingly taxpayer is granted calendar days from the date of this letter to file the necessary copy of the form_3115 with signature with the irs national_office for the taxable_year ended date please attach this ruling letter to the copy except as specifically ruled upon above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts described above specifically no opinion is expressed or implied concerning whether taxpayer is qualified to file a form_3115 for the change in overall_method_of_accounting under revproc_2008_52 or whether the requested change in accounting_method described above meets the requirements of revproc_2008_52 additionally no opinion is expressed regarding plr-117974-09 the representations made on the form_3115 for example the computation of the sec_481 adjustment this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer’s authorized representative sincerely roy a hirschhorn senior technician reviewer branch income_tax accounting enclosure copy for sec_6110 purposes
